Citation Nr: 0635429	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

In March 1999, the RO denied service connection for headaches 
and a neck condition.  The veteran did not appeal the adverse 
determinations.  In a January 2006 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claims of entitlement to service 
connection for headaches and a cervical spine disorder.  
These claims were then remanded to the RO for further 
evidentiary development.  They are now properly before the 
Board.


FINDINGS OF FACT

1.  It has not been shown by competent medical evidence that 
the veteran has a cervical spine disorder that is related to 
any injury, event, or disease in service or that it was 
manifested to a compensable degree within one year of 
service.

2.  It has not been shown by competent medical evidence that 
the veteran has a headache disorder that is related to any 
injury, event, or disease in service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Headaches were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, this was done with the issuance of a 
November 2002 letter, prior to the January 2003 rating 
decision.  This notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran specifically indicated in an April 
2006 form returned to VA that he had no other information or 
evidence to provide to VA to substantiate his claims.  
Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


III.  Analysis

The Board notes first that we will consider the veteran's two 
claims together, since he contends that they stem from the 
same in-service incident.

The service medical records show the veteran sought treatment 
in July 1967 and complained of a headache.  He stated he was 
kicked in the ear while swimming.  An August 1967 service 
record shows the veteran had a three-inch cut on the top of 
his head.  The wound was then treated and sutured.  The 
October 1968 separation examination showed the veteran's 
spine and head were normal.  No defects or diagnoses were 
listed.

Private treatment records dated from April 1996 to November 
2001 show the veteran complained of increasing pain in his 
neck.  Beginning in November 2001, the veteran complained of 
headaches.  The diagnoses were cervical hypolordosis, 
cervical nerve root compression, and cervical myalgia.

In a June 1998 written statement, the veteran indicated that 
his headaches and neck pain came from hitting his head on a 
hatchway while going up a ladder between decks.  His forehead 
was cut open and required stitches.  No x-rays were taken.  
He stated that the stitches were put in with a carpet needle 
and a pair of pliers.

A June 1998 VA outpatient record shows the veteran complained 
of chronic headaches and neck pain.  He stated it began 
twenty years ago but had worsened.  He had no recent trauma.  
The only trauma the veteran could recall occurred in 1967 on 
active duty.  He was knocked down by the impact from a valve.  
He noted headaches at least weekly for years.  They began in 
his neck and radiated up.  Examination of the neck showed 
some decreased lateral mobility.  Neurological examination 
showed the veteran was alert and appropriate with no motor or 
sensory deficit.  The impression was cervical myospasm and 
headaches.

May 1999 to December 2003 VA outpatient records show the 
veteran reported a history of head trauma.  He had headaches 
since then.  He described that they began immediately after 
his trauma.  Following examination, the diagnoses were 
cervical osteoarthritis due to old traumatic injury and post-
traumatic headaches, service-connected by history.

In a July 2002 written statement, the veteran's wife 
indicated that she knew the veteran before he served in the 
military.  At that time, he never complained of headaches.  
After he separated from the Navy, he complained of headaches 
that worsened over time and woke him up at night.

An April 2003 VA MRI report shows an impression of loss of 
normal cervical lordosis with relative spinal canal narrowing 
at multiple levels.  There was also spinal canal stenosis 
with cord compression.  There was facet arthrosis and neural 
foramina narrowing at multiple levels.

In a May 2004 written statement, a VA physician indicated 
that that the veteran suffered head trauma from hitting his 
head on a hatch during a steam explosion in service.  He had 
a long history of headaches and cervical radicular type 
symptoms requiring treatment.  The physician opined that the 
veteran's symptoms were more than likely due to this initial 
injury while on active duty and from a purely historical 
perspective, were more than likely service related.

In December 2005, the veteran testified before the 
undersigned.  He described an incident in service when he was 
running up a ladder and hit his head at full speed into a 
hatch.  He stated he was stitched with a carpet needle and 
pliers because they did not have a fully equipped medical 
unit on board the ship.  In the days following, he had 
headaches.  It was quite a while later when he started having 
trouble with his neck.  His doctor told him it was related to 
an old injury.  The veteran's wife then testified that he 
never had headaches or a neck disorder prior to service.  In 
the first days after he separated, she noticed a difference.

In April 2006, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner recounted the event 
in service when the veteran hit his head.  The records show 
the veteran was treated for headaches and neck pain at the 
time of the event.  Currently, he complained of neck pain 
that radiated down his arms.  The veteran reported no 
injuries to his head or neck since service.  He described 
chronic daily headaches for thirty or forty years.

On examination, there was no visual deformity of the 
veteran's spine.  Range of motion of the cervical spine was 
limited.  Neurologic and sensory examinations were normal.  
The diagnoses were cervical spinal stenosis and migraine 
headache.  The examination report transcript then states that 
with regard to the veteran's claimed disabilities, they were 
just as likely as not to be related to his injury in service 
when he hit his head.

A second copy of the April 2006 VA examination report, which 
was printed in July 2006, is nearly identical to the first 
report.  However, the last sentence states that the veteran's 
claimed disabilities were less likely as not to be related to 
his injury in service.

In June 2006, the veteran's claims file was reviewed by an 
additional VA examiner.  This examiner provided a detailed 
review of the first copy of the April 2006 examination 
report.  The service medical records were also extensively 
reviewed.  The May 2004 written opinion of a VA physician was 
noted.  This examiner then indicated that she spoke with the 
April 2006 examiner, who indicated that the second version of 
his report, that which stated the veteran's disabilities were 
less likely as not to be related to his injury in service, 
was the correct one.  He stated it was incorrectly 
transcribed the first time.

With regard to issuing an opinion, the June 2006 examiner 
indicated that there was no objective medical evidence that 
the veteran had a headache condition or cervical spine 
condition due to his military service.  The examiner 
specifically noted that the veteran's separation examination 
dated in October 1968 showed no neurologic or musculoskeletal 
abnormalities.  Further, no diagnoses were rendered on the 
examination.  With regard to the May 2004 written opinion, 
this examiner appreciated that it was likely rendered based 
on the veteran's subjective history, because there was no 
medical evidence to support the claim.  In conclusion, the 
examiner indicated that since there was no documentation of 
the veteran's claimed incident in service, there was nothing 
to which the examiner could relate the veteran's current 
claims.  Therefore, it was not related.

In evaluating all of the evidence of record, the Board notes 
that the veteran certainly has demonstrated current diagnoses 
related to his cervical spine and headaches.  Therefore, at 
issue is whether there is an incident or injury in service 
and whether the current diagnoses are related to that 
incident.

Initially, the Board notes that the veteran has been 
diagnosed with osteoarthritis of the cervical spine.  While 
presumptive service connection is warranted if this 
disability manifests within one year of separation from 
service, there is no evidence of record to show that it did.  
In fact, the first diagnosis of arthritis of the cervical 
spine documented in the claims file is dated in May 1999, 
more than thirty years after separation from service.  In 
addition, the veteran indicated during his December 2005 
hearing that his neck pain did not emerge until a while after 
service.  Therefore, the Board finds that presumptive service 
connection is not warranted.

With regard to direct service connection for both the 
cervical spine disorder and the headaches, there are three 
applicable opinions of record, dated in May 2004, April 2006, 
and June 2006.

As to the May 2004 written opinion, the Board points out that 
the VA physician provided no medical support for his 
conclusion.  There is no indication that the physician 
reviewed the veteran's claims file or obtained information 
regarding the veteran's in-service injury from any source 
other than the veteran.  The Board points out that, as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (and/or 
incomplete) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993). Therefore, this opinion is not probative evidence 
upon which the Board may base an award of service connection.

Finally, we note that the April 2006 and June 2006 VA 
examination reports were thorough, provided detailed history, 
and the same conclusion.  Both examiners indicated that the 
veteran's cervical spine disorder and headaches were not 
related to his military service.  The June 2006 examiner 
specifically referred to the October 1968 separation 
examination showing no abnormalities.  In addition, she 
referenced the nearly thirty years of separation between the 
veteran's service and the first medical evidence showing 
diagnoses related to headaches and the cervical spine.  This 
examiner also noted the May 2004 written opinion and 
indicated why it showed a different conclusion.  While we 
note that the first version of the April 2006 VA examination 
report indicated the veteran's current disorders were related 
to service, the second version and the subsequent June 2006 
examination report indicated this was a transcription error.  
Therefore, we accept the second version of this report as the 
one the examiner intended.  Based on this evidence, which 
outweighs the May 2004 document for the aforementioned 
reasons, the Board finds that service connection is not 
warranted for a cervical spine disorder or headaches.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).   

While we note the statements of the veteran and his wife that 
he had no headaches or neck pain before service, neither the 
veteran nor his wife have not been shown to have the 
requisite medical knowledge to competently opine as to the 
etiology of a diagnosed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Consequently, as the evidence preponderates against the 
claims for service connection for a cervical spine disorder 
and headaches, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


